DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 7, 9, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 8, and each of claims 2, 6, 7, 9, 13 and 14 by way of dependence, recites “performing bandwidth allocation according to different bandwidth allocation methods.” This limitation lacks enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. These claim limitation cover every conceivable bandwidth allocation method or combination of methods for achieving the stated purpose where the specification discloses at most only those implementations known to the inventor (see § MPEP 2164.08). The claimed scope becomes commensurate with the scope of enablement in the disclosure in claim 3, and thus claims 4 and 5 by way of dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (“Das”) (US Patent Application Publication No. 2007/0041384).
Regarding claim 1, Das discloses a bandwidth allocation method performed by an optical line terminal (OLT), the bandwidth allocation method comprising: generating a service level agreement (SLA) table comprising an SLA required for calculation for bandwidth allocation corresponding to at least one service queue included in at least one optical network unit (ONU) connected to the OLT (fig. 3 ONU SLA parameters stored in the OLT reads on table and paragraphs 0073, 0075-0076 and 0101, where the REPORT message includes queued service, paragraph 0079); calculating maximum allocatable bandwidths for respective predetermined cycles based on the generated SLA table (fig. 6 and paragraphs 0101-0108); and when a service queue requiring bandwidth allocation is present in the ONU, performing bandwidth allocation according to different bandwidth allocation methods based on a priority level of the service queue using the calculated maximum allocatable bandwidths (fig. 6 and paragraphs 0109-115, static and dynamic bandwidth allocation methods).
Regarding claim 2, Das discloses the bandwidth allocation method of claim 1, wherein the performing of the bandwidth allocation comprises performing bandwidth allocation in an order of a service queue with a highest priority level (paragraphs 0101-0107, where allocating bandwidth according the weights assigned, based on SLA and/or other priority bases, reads on allocating in order of a service queue with highest priority level).
Regarding claim 6, Das discloses the bandwidth allocation method of claim 1, wherein the SLA table comprises at least one of a service identifier, a minimum PIR reads on maximum bandwidth, CIR reads on minimum bandwidth, and cycle length reads on a service period corresponding to queue traffic).
Regarding claim 8, Das discloses an optical line terminal (OLT) comprising: a processor, wherein the processor is configured to: generate a service level agreement (SLA) table comprising an SLA required for calculation for bandwidth allocation corresponding to at least one service queue included in at least one optical network unit (ONU) connected to the OLT (fig. 3 ONU SLA parameters stored in the OLT reads on table and paragraphs 0073, 0075-0076 and 0101, where the REPORT message includes queued service, paragraph 0079); calculate maximum allocatable bandwidths for respective predetermined cycles based on the generated SLA table (fig. 6 and paragraphs 0101-0108); and when a service queue requiring bandwidth allocation is present in the ONU, perform bandwidth allocation according to different bandwidth allocation methods based on a priority level of the service queue using the calculated maximum allocatable bandwidths (fig. 6 and paragraphs 0109-115, static and dynamic bandwidth allocation methods).
Regarding claim 9, Das discloses the OLT of claim 8, wherein the processor is configured to perform bandwidth allocation in an order of a service queue with a highest priority level (paragraphs 0101-0107, where allocating bandwidth according the weights assigned, based on SLA and/or other priority bases, reads on allocating in order of a service queue with highest priority level).
PIR reads on maximum bandwidth, CIR reads on minimum bandwidth, and cycle length reads on a service period corresponding to queue traffic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US Patent Application Publication No. 2007/0041384) in view of Singh et al. (“Singh”) (US Patent Application Publication No. 2019/0199646).
Regarding claim 3, Das discloses the bandwidth allocation method of claim 2, wherein the performing of the bandwidth allocation comprises: performing bandwidth allocation by applying a first bandwidth allocation scheme, which is a static bandwidth allocation (SBA) scheme, with respect to a first service queue with the highest priority level using the calculated maximum allocatable bandwidths, and performing bandwidth allocation by applying a second bandwidth allocation scheme, which is a dynamic bandwidth allocation (DBA) scheme, with respect to a second service queue with a 
Regarding claim 7, Das discloses the bandwidth allocation method of claim 1, and discloses that the SLA table is generated based on a priority level determined according to whether the service is guaranteed, for each service queue belonging to a same priority level (paragraphs 0101 and 0104, “min-SLA bandwidth”), but does not also disclose that the priority level is determined according to a latency requirement of a 
Regarding claim 10, Das discloses the OLT of claim 9, wherein the processor is configured to: perform bandwidth allocation by applying a first bandwidth allocation scheme, which is an SBA scheme, with respect to a first service queue with the highest priority level using the calculated maximum allocatable bandwidths; perform bandwidth allocation by applying a second bandwidth allocation scheme, which is a DBA scheme, with respect to a second service queue with a priority level lower than that of the first service queue using a bandwidth remaining after bandwidth allocation is performed according to the first bandwidth allocation scheme among the calculated maximum allocatable bandwidths (fig. 7 and paragraphs 0117-0120 and 122). Das doesnot disclose that performing bandwidth allocation includes applying a third bandwidth allocation scheme, which is the DBA scheme, with respect to a third service queue with 
Regarding claim 14, Das discloses the OLT of claim 8, and discloses that the SLA table is generated based on a priority level determined according to whether the service is guaranteed, for each service queue belonging to a same priority level (paragraphs 0101 and 0104, “min-SLA bandwidth”), but does not also disclose that the priority level is determined according to a latency requirement of a service provided through the service queue. Singh discloses a multi-class bandwidth allocation scheme for queued traffic, accounting for SLAs and suggesting application for access networks, where the first class is highest priority, the next class second highest priority and so on (fig. 1B and paragraphs 0018-0019 and claim 10), and where higher priority classes can account for latency goals (i.e. latency requirements) and be scheduled for transmission .

Allowable Subject Matter
Claims 4, 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2010/0008379 – previous bandwidth allocation techniques by present assignee.
US Patent Application Publication No. 2012/0275784 - using SLAs and a DBA algorithm giving priority allocations based on queue depths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.